TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00438-CV



                                  Janett H. Bertsch, Appellant

                                                 v.

                               Christopher W. Bertsch, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
          NO. 10-2507-FC-4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Janett H. Bertsch filed a notice of appeal on July 14, 2014, challenging an order in

a suit to modify a parent-child relationship. The record was filed with this Court on July 24, 2014.

Appellant’s brief was due in this Court on September 24, 2014. On October 13, 2014, after

Appellant failed to timely file her brief, the Clerk of this Court sent Appellant a letter advising

her that her brief was overdue and that if she did not file a brief or otherwise respond by

October 23, 2014, her appeal would be subject to dismissal for want of prosecution. The October 23

deadline has passed, and Appellant has neither filed a brief nor responded to the notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: December 3, 2014




                                              2